DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s remarks filed May 6, 2022.  Claims 1, 3-17, and 56-60 are pending and stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-17, and 56-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App US 20080092912 A1 (hereinafter ROBINSON).
Regarding claim 1, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The container (Fig. 2, cigarette 150) comprises an elongate body of fibrous material (Fig. 2, combination of aerosol generating composition 101, tobacco segment 89, and filter material 215, all of which are considered to be fibrous ¶86, ¶87, ¶101- ¶103, ¶106) , the elongate body of fibrous material comprising a first section (Fig. 2, tobacco segment 89, ¶86) , a second section (Fig. 2, aerosol-generating material/substrate 101, ¶98), and a third section (Fig. 2, filter material 215, ¶106), the second section and the third section arranged on either side of the first section (See Fig. 2), wherein the fibrous material permits the aerosol generated in the aerosol provision device to flow into and through the container (¶108), wherein a first substance (tobacco is the first substance in the tobacco segment ) is distributed in the fibrous material of the first section, the first substance for modifying a property of the aerosol when the aerosol flows through the container (The aerosol incorporates the tobacco components and is drawn into the user’s mouth, ¶108), and wherein the fibrous material of each of the second section and the third section is substantially free of the first substance and acts as a barrier to prevent the first substance exiting the container.  ROBINSON discloses that the second section, aerosol-generating material composition, is a composition which can be mixed with tobacco filler.  However, while the aerosol-generating section can have tobacco (¶98), the reference states that tobacco in this section is optional and can be formed on aerosol forming material and non-tobacco flavoring agents (¶100).  When the section does not contain tobacco the section meets the claim limitation of “substantially free”.    ROBINSON further discloses that the third section, filter material 215, is a filter section which acts to hold the tobacco segment in place thereby preventing it from exiting the container (¶106).   Both the second section and the third section are fibrous and do not contain the tobacco of the first section. 
Regarding claim 3, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the fibrous material comprises at least one of cellulose acetate (CA), paper or Nylon (¶2, ¶58, ¶74, ¶77, ¶86, ¶106).  
Regarding claim 5, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein a length of one or both of the second section or the third section is in a range of 3 mm to 15 mm.  ROBINSON discloses that the cartridge, which contains the second section, typically has a length of 5 mm to 10 mm (¶98)
Regarding claim 6, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein a diameter of the container is in a range of 5 mm to 8.5 mm.  ROBINSON discloses that the circumference of the tobacco rod is about 20 mm to about 35 mm (¶95).  Circumference = π*diameter.  Therefore the diameter ranges from 6.37 mm to 9.55.  ROBINSON discloses that the dimensions of the device can vary.
Regarding claim 7, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses an outer wrapping layer (Fig. 2, wrapping material 160, ¶160.  
Regarding claim 8, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the first substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol.  The tobacco segment of ROBINSON would flavor the aerosol with a tobacco flavor.  ROBINSON additionally discloses that the tobacco segment can include additives to enhance the flavor and aroma of the tobacco (¶55).
Regarding claim 9, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein the first substance comprises tobacco (Fig. 2, tobacco segment 89 comprises tobacco).  
Regarding claim 10, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON further discloses wherein the tobacco is ground.  ROBINSON discloses many forms of tobacco to be used including compressed, pelletized, finely divided, dust, etc (¶102).  These forms of tobacco are considered to be ground.  
Regarding claim 11, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON further discloses wherein the tobacco comprises tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm.  ROBINSON discloses that an embodiment can include reconstituted material with pieces or beads having thicknesses or diameters of 0.01 micrometers to about 1 mm (¶104).  As discussed above ROBINSON discloses that the tobacco can be in the form of dust (¶102).  
Regarding claim 12, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses wherein at least one additional substance for modifying a property of the aerosol when the aerosol flows through the container is in at least one of the second section or the third section.  ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 13, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is for modifying at least one of an organoleptic property of the aerosol, a flavor of the aerosol, or a pH of the aerosol. ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 14, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is one of: a strip of material, or is in a capsule (¶68).  
Regarding claim 15, ROBINSON discloses the container of claim 12 as discussed above.  ROBINSON further discloses wherein the additional substance is a flavor substance.  ROBINSON discloses additional substances for modifying the aerosol including flavors which can be added to the tobacco material or to the aerosol-generating material or both (¶71).  
Regarding claim 16, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses a first tube portion extending from one of the second section or the third section.  ROBINSON discloses a plug wrap 218 which is a tube portion on the third section.  (Fig. 2, ¶106).
Regarding claim 17, ROBINSON discloses the container of claim 16 as discussed above.  ROBINSON further discloses a second tube portion extending from the other of the second section or the third section.  ROBINSON illustrates the housing of the cartridge 85 (Fig. 2, this is tubular in shape ¶98).
Regarding claim 56, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The device provides an inhalable medium of a vapor or aerosol (¶6, ¶93, ¶108, ¶113).  ROBINSON discloses the container of claim 1 as discussed above.
Regarding claim 57, ROBINSON discloses the aerosol provision device of claim 56 as discussed above.  ROBINSON further discloses, a container (Fig. 2, cartridge 85, ¶86)  for holding a liquid or a material (The aerosol generating material contained in cartridge 85 can be a liquid or a fibrous material ¶89, ¶86); and a heater (Fig. 2, resistance heater 72, ¶84-¶85) for at least one of: volatilizing liquid (¶60) held in the container to generate a flow of an aerosol in use, or heating but not combusting (¶6-¶7) the material to generate a flow of an aerosol in use.  
Regarding claim 58, ROBINSON discloses the aerosol provision device of claim 56 as discussed above.  ROBINSON further discloses a mouthpiece (Fig. 2, mouthpiece 120).  
Regarding claim 59, ROBINSON discloses the aerosol provision device of claim 58 as discussed above.  ROBINSON further discloses wherein the container is within or attached to the mouthpiece.  See assembled Fig. 2.  The filter portion of the container is within the mouthpiece.  
Regarding claim 60, ROBINSON discloses a smoking article which may include a cigarette incorporated within an electrically powered aerosol generating device (abstract).  The device provides an inhalable medium of a vapor or aerosol (¶6, ¶93, ¶108, ¶113).  ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON further discloses that the articles may comprise multiple additional segments (¶2).  ROBINSON discloses that there can be additional substrates which would be further containers that would contain additional materials that would generate another component of the aerosol (¶75).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON.
Regarding claim 4, ROBINSON discloses the container of claim 1 as discussed above.  ROBINSON may not explicitly disclose wherein a length of the first section is in a range of 7 mm to 17 mm.  
ROBINSON discloses that the length of the tobacco rod can vary.  ROBINSON gives examples a typical rod being at least 30 mm and not exceeding 60 mm.  However, ROBINSON does not constrain the length of the tobacco rod, which is considered to be the first section.  ROBINSON further teaches that the lengths of the other sections, such as the cartridge, can be a length of 5 mm to 10 mm (¶98).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ROBINSON to provide wherein a length of the first section is in a range of 7 mm to 17 mm.  Although it is not taught that the first section has a range of 7 mm to 17 mm, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the first section could vary in length and have a length that would include the length of the other sections.  Varying this length would provide an aerosol with predictable results.	

Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over ROBINSON as discussed above. In the alternative, Claims 10 and 11 are rejected under 103 as being unpatentable over ROBINSON and further in view of US Patent 3894544 A (hereinafter EGRI).
Regarding claims 10 and 11, ROBINSON discloses the container of claim 9 as discussed above.  ROBINSON may not explicitly disclose that the tobacco is ground or tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm.
EGRI teaches a process for producing tobacco structures that are coarsely ground (Abstract).  EGRI teaches that the product produced has the advantage of being easier to process and improving the flavor, quality, and health (Col. 1, lines 41-47).  Specifically, EGRI teaches that the grain that is selected has a sieve mesh size of 0.24 mm (Col. 3, lines 22-36).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ROBINSON to provide ground or tobacco particles that have an average particle diameter in a range of 0.1 mm to 3 mm as taught in EGRI.  EGRI teaches that tobacco structures that are coarsely and uniformly ground advantageously improve flavor, quality, and health of the resultant tobacco product for the user.  A person of ordinary skill in the art would obviously grind the tobacco to a uniform particle size to improve the tobacco product.  Doing so would produce a more favorable tobacco product that may be more marketable and desirable to the final user.

Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive. 
Applicant argues, “Robinson fails to teach or otherwise disclose a container having these limitations. In making the present rejection, the Examiner points to element 101 as comprising a second section. However, the Examiner has already acknowledged that element 101 is the actual aerosol generating material/aerosol provision device itself such that there is no barrier to prevent the first substance from exiting the first section (89) and entering the aerosol generating material 101. More succinctly, Robinson lacks any barrier section between the aerosol generating material and the section containing the first substance.”
As explained above, element 101, is both a second section AND an aerosol generating material.  The first section, tobacco segment 89, also generates an aerosol.  These are held in place with the third section which is a filter material 215.  Prior to the consumption of the cigarette, there is a barrier that prevents the first substance from entering the aerosol generating material insomuch as they are not comingled and distinct sections.  ROBINSON broadly discloses that the sections can have tobacco and flavoring agents or not.  Prior to consumption these regions are free of substances from the other regions.  As with the instant application, the aerosol that is consumed by the user flows through all three sections from left to right out the mouth-end 15,  Fig. 2.  The aerosol is mixed and modified along the way (¶113, ¶117).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726